Judgment modified in accordance with the memorandum, and, as modified, affirmed, without costs of this appeal to any party. Certain findings of fact modified and new findings made. Certain conclusions of law disapproved and reversed and new conclusion made. Memorandum: The findings of the trial judge upon the facts are supported by the evidence. It necessarily follows that the inclusion of the seven-acre parcel in the contracts renders the contracts void as to that parcel. The contracts being void as to the seven-acre parcel, the subsequent purchasers of the royalty interest in that parcel, even if they are bona fide, can acquire no rights thereunder. As to the twenty-acre parcel, plaintiff has established that the agreed consideration was to be $324 cash and a bonus of $2,000 within thirty days after a producing well had been discovered. Plaintiff has been paid the $324 but has not been paid the $2,000 although a producing well has been in existence at least since December, 1937. Plaintiff is not entitled to rescind as to the twenty-acre parcel. An award of $2,000, with interest, as agreed against defendants C. E. Rogers and W. H. Haupt Co., Inc., will be deemed adequate. All concur. (The judgment is for plaintiff in an action to cancel royalty contracts executed by plaintiff in favor of defendants.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.